UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 10-4126


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RANDOLPH LEE MCNEILL,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cr-00080-BO-1)


Submitted:     March 18, 2011                 Decided:   March 24, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North
Carolina, for Appellant.    George E.B. Holding, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randolph Lee McNeill appeals his conviction after a

jury trial for possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924 (2006).                               On appeal,

McNeill asserts        that     the   district     court     erred       in    failing    to

instruct the jury on the affirmative defense of justification

and in denying his Fed. R. Crim. P. 29 motions for judgment of

acquittal.       We affirm.

             “A defendant is entitled to an instruction as to any

recognized defense for which there exists evidence sufficient

for a reasonable jury to find in his favor.”                           United States v.

Ricks, 573 F.3d 198, 200 (4th Cir. 2009) (internal quotation

marks and alteration omitted).                  “A district court’s refusal to

instruct the jury on such a defense presents a question of law

that we review de novo.”              Id.       This court has also recognized

that if “‘an affirmative defense consists of several elements

and testimony supporting one element is insufficient to sustain

it   even   if    believed,     the   trial      court    and     jury    need    not     be

burdened     with      testimony      supporting         other     elements       of     the

defense.’”       United States v. Sarno, 24 F.3d 618, 621 (4th Cir.

1994)   (quoting       United    States     v.     Bailey,       444    U.S.    394,     416

(1980)).         Our   review    of   the       record    convinces       us    that     the

district     court      correctly      concluded         that     the     evidence       was

insufficient to merit instructing the jury on the justification

                                            2
defense.     See United States v. Crittendon, 883 F.2d 326, 330

(4th Cir. 1989).

            Additionally, we review de novo the district court’s

denial of a Rule 29 motion for judgment of acquittal.                            United

States v. Reid, 523 F.3d 310, 317 (4th Cir. 2008).                              We will

uphold the jury’s verdict “if, viewing the evidence in the light

most favorable to the government, it is supported by substantial

evidence.”        Id.      “Substantial        evidence     is       evidence   that     a

reasonable     finder      of    fact     could       accept      as      adequate     and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”            Id. (internal quotation marks omitted).

In reviewing for substantial evidence, this court considers both

circumstantial and direct evidence and allows the government all

reasonable inferences from the facts shown to those sought to be

established.           United   States    v.     Harvey,       532     F.3d   326,     333

(4th Cir. 2008).

            To convict McNeill of violating 18 U.S.C. § 922(g)(1),

the Government was required to prove that (1) he was previously

convicted    of    a    crime   punishable       by    a   term      of    imprisonment

exceeding one year; (2) he knowingly possessed, transported, or

received a firearm; and (3) the possession was in or affecting

commerce,    because      the   firearm    had    traveled        in      interstate    or

foreign commerce.          See United States v. Langley, 62 F.3d 602,

606 (4th Cir. 1995) (en banc).                  At trial, McNeill stipulated

                                          3
that he previously had been convicted of a felony, and he does

not dispute on appeal that he knowingly possessed a Hi-Point

Model 995 nine-millimeter rifle.               Further, our review of the

evidence viewed in the light most favorable to the Government

convinces    us    that    substantial       evidence    supports     the    jury’s

finding     that   the     rifle   traveled       in     interstate    commerce.

Accordingly, the district court did not err in denying McNeill’s

Rule 29 motions.

            We therefore affirm the district court’s judgment.                   We

dispense    with    oral    argument     because        the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         4